Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement (IDS)
2.	The information disclosure statement (IDS) submitted on May 16, 2020, December 21, 2020 and June 22, 2021 is being considered by the examiner.
3.	Claims 1-18, 37 and 41 are pending.
4.	Figures 1 and 2 of the application are directly related to the claimed invention.

    PNG
    media_image1.png
    389
    708
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    420
    556
    media_image2.png
    Greyscale


Claim Rejections - 35 USC § 103
5	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1-2, 4-15, 37 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over GAO et al. (US 2018/0338301 A1) in view of Tang et al. (US 9,979,525 B2).
	Regarding claims 1, 12, 37 and 41 GAO et al. disclose a method of indicating uplink feedback information, applied to a base station, and comprising:
	dividing time/frequency resources, which can be used by user equipment to transmit uplink control information, into at least one time/frequency resource set for the uplink control information;
	counting, based on the set to which time/frequency resources for transmitting uplink feedback information corresponding to downlink data for the user equipment belong, pieces of the uplink feedback information in a preset manner; and
	transmitting one or more current count values to the user equipment in transmitting downlink scheduling information or uplink scheduling information.
	([0007]: “As illustrated in FIG. 2, in the TDD mode, for example, there is a 2-bit Downlink Assignment Index (DAI) count indicator in DCI where accumulative count is made in a sub-frame in an order of ascending component carrier numbers, and in a firstly frequency and then time order, and the DAI count indicator is cycled when the two bits are overrun.”)
	([0008]: “ACK/NACK feedback information of different sub-frames and different carriers in the feedback window can be sorted as per the DAI count indicator, e.g., bcc1,sf1, bcc3,sf1, bcc5,sf1, bcc2,sf2, bcc3,sf2, bcc4,sf2, bcc1,sf3 bcc2,sf3, bcc3,sf3 in FIG. 2; and furthermore when the length of a sequence of ACK/NACK feedback information generated according to the DAI sorting is smaller than the length of ACK/NACK feedback information sequence indicated in the total number of bits indicating field, place-holding information (e.g., NACK) is supplemented at the tail of the sequence so that the length of the sequence is equal to the length of ACK/NACK feedback information sequence indicted in the total number of bits indicating field.”)

    PNG
    media_image3.png
    365
    754
    media_image3.png
    Greyscale

	GAO et al. fails to teach dividing time/frequency resources, which can be used by user equipment to transmit uplink control information, into at least one time/frequency resource set for the uplink control information.
	This feature is well known in the art, and is disclosed in Tang et al.
(“wherein the ACK/NACK resource is a time frequency resource adapted to carry the ACK/NACK in an uplink channel.”), Tang’s claim 1.

    PNG
    media_image4.png
    563
    558
    media_image4.png
    Greyscale

	Therefore, it would have been obvious to those having ordinary skills in the art before the effective filing date of the claimed invention to combine Tang et al. with GAO.

	Regarding claims 2, 11 and 13, Tang et al. further disclose notifying, to the user equipment, a division rule or result with respect to the time/frequency resource set for transmitting the uplink control information.
	(“determining, by the UE, the ACK/NACK resource according to the configuration information, wherein the ACK/NACK resource is a time frequency resource adapted to carry the ACK/NACK in an uplink channel;”)
	

	counting the pieces of the uplink feedback information in respective ones of the sets in the preset manner.
	([0008]: “ACK/NACK feedback information of different sub-frames and different carriers in the feedback window can be sorted as per the DAI count indicator, e.g., bcc1,sf1, bcc3,sf1, bcc5,sf1, bcc2,sf2, bcc3,sf2, bcc4,sf2, bcc1,sf3 bcc2,sf3, bcc3,sf3 in FIG. 2; and furthermore when the length of a sequence of ACK/NACK feedback information generated according to the DAI sorting is smaller than the length of ACK/NACK feedback information sequence indicated in the total number of bits indicating field, place-holding information (e.g., NACK) is supplemented at the tail of the sequence so that the length of the sequence is equal to the length of ACK/NACK feedback information sequence indicted in the total number of bits indicating field.”)

	Regarding claim 5, Tang et al. further teach wherein the transmitting the current count values to the user equipment comprises:
	determining a first set of the sets to which time/frequency resource for transmitting uplink feedback information corresponding to the downlink scheduling information belong, and selecting a current count value corresponding to the first set for transmission to the user equipment; or
	according to time/frequency resources for transmitting uplink data corresponding to the uplink scheduling information, and time/frequency resources for transmitting the 

    PNG
    media_image5.png
    624
    630
    media_image5.png
    Greyscale

	Tang et al. teach (“determining at least one time frequency resource as a resource to be selected, from the time frequency resource of the uplink channel, according to the configuration information.”)
Tang et al. fails to teach the configuration information is the current count values for transmission to the user equipment.
GAO et al. teaches ([0007]: “As illustrated in FIG. 2, in the TDD mode, for example, there is a 2-bit Downlink Assignment Index (DAI) count indicator in DCI where accumulative count is made in a sub-frame in an order of ascending component carrier numbers, and in a firstly frequency and then time order, and the DAI count indicator is cycled when the two bits are overrun.”)
Therefore, it would have been obvious to those having ordinary skills in the art to implement selecting one or more time/frequency resource corresponding to the current count value for transmission to the user equipment.

	Regarding claim 6, GAO et al. teach wherein when a plurality of the current count values are selected, the method further comprises:
	transmitting a number of the selected current count values to the user equipment.
	([0005]: In the method for determining dynamically a sequence of ACK/NACK feedback information, a count indicating field (referred below to as a first indicating field) indicating the total number of Physical Downlink Control Channels (PDCCHs)/Enhanced Physical Downlink Control Channels (EPDCCHs) transmitted till the current sub-frame, and a total number of bits indicating field indicating a length of ACK/NACK feedback information are added to Downlink Control Information (DCI) to thereby adjusting dynamically the length of the sequence of ACK/NACK feedback information.”)

	Regarding claim 7, GAO et al. further disclose wherein the selecting the one or more corresponding ones of the current count values for transmission to the user equipment comprises:
	in response to that the time/frequency resources for transmitting the uplink data overlap, in a time domain, with time/frequency resources for transmitting any uplink or
	transmitting the current count values respectively corresponding to the sets to the user equipment.
	([0005] “a total number of bits indicating field indicating a length of ACK/NACK feedback information are added to Downlink Control Information (DCI)”.

	Regarding claims 8 and 9, GAO et al. further teach wherein when a plurality of the current count values are selected, the method further comprises:
	determining an order of the count values.
	([0008]: “ACK/NACK feedback information of different sub-frames and different carriers in the feedback window can be sorted as per the DAI count indicator, e.g., bcc1,sf1, bcc3,sf1, bcc5,sf1, bcc2,sf2, bcc3,sf2, bcc4,sf2, bcc1,sf3 bcc2,sf3, bcc3,sf3 in FIG. 2”).
	([0007]: “As illustrated in FIG. 2, in the TDD mode, for example, there is a 2-bit Downlink Assignment Index (DAI) count indicator in DCI, where accumulative counting is made in a sub-frame in an order of ascending component carrier numbers, and in a firstly frequency and then time order, and the DAI count indicator is cycled when the two bits are overrun.”)
		


	determining the order of the count values according to respective position in a time domain or frequency domain of the time/frequency resources for transmitting the uplink control information in the sets.
	([0007]: “As illustrated in FIG. 2, in the TDD mode, for example, there is a 2-bit Downlink Assignment Index (DAI) count indicator in DCI where accumulative count is made in a sub-frame in an order of ascending component carrier numbers, and in a firstly frequency and then time order, and the DAI count indicator is cycled when the two bits are overrun.”)

	Regarding claim 15, GAO et al. teach wherein when a number of count values is more than one, the method further comprises:
	receiving the number of the count values from the base station, (see figure 2); and

    PNG
    media_image6.png
    377
    767
    media_image6.png
    Greyscale

.	

    PNG
    media_image7.png
    326
    752
    media_image7.png
    Greyscale

7.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over GAO et al. (US 2018/0338301 A1) in view of Tang et al. (US 9,979,525 B2) further in view of Johansson et al. (US 2011/0280206 A1).
	Regarding claim 3, although GAO et al. in view of Tang et al. fails to explicitly disclose wherein the dividing the time/frequency resources, which can be used by the user equipment to transmit the uplink control information, into the at least one time/frequency resource set for the uplink control information comprises:
	performing the dividing according to start or end positions of the time/frequency resources for the uplink control information in the time domain; or
	performing the dividing according to a time unit to which the time/frequency resources for the uplink control information belong in the time domain.
	Johansson et al. in the same field of invention, discloses method for adjusting PUCCH resources.


    PNG
    media_image8.png
    200
    320
    media_image8.png
    Greyscale

		
    PNG
    media_image9.png
    200
    320
    media_image9.png
    Greyscale
	
			
    PNG
    media_image10.png
    200
    320
    media_image10.png
    Greyscale

	It would have been obvious to those having ordinary skills in the art before the effective filing date of the claimed invention to combine Johansson et al. with GAO et al. in view of Tang et al so to divide and adjust the size of the time/frequency resource based on a utilization factor of the PUCCH over a time period.  The result is an efficient resource utilization on the PUCCH and a properly dimensioned PUCCH region.
s 16, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over GAO et al. (US 2018/0338301 A1) in view of Tang et al. (US 9,979,525 B2) further in view of Damnjanovic et al. (US 2012/0134305 A1).
	Regarding claims 16-18, GAO et al. fails to disclose wherein, when the time/frequency resources for transmitting uplink control information are in different time units, before transmitting the uplink feedback information to the base station by multiplexing the time/frequency resources for transmitting the uplink data, the method further comprises:
	determining uplink feedback information to be transmitted by multiplexing the time/frequency resources for transmitting the uplink data in each of the different time units;
	wherein transmitting the uplink feedback information to the base station by multiplexing the time/frequency resources for transmitting the uplink data comprises:
	for each of the different time units, according to the uplink feedback information determined in each time unit, transmitting the uplink feedback information to the base station by multiplexing the time/frequency resources for transmitting uplink data in corresponding time unit.
	Damnjanovic et al., in the same field of invention, disclose determining uplink feedback information to be transmitted by multiplexing the time/frequency resources for transmitting the uplink data in each of the different time units.

    PNG
    media_image11.png
    272
    495
    media_image11.png
    Greyscale

		
    PNG
    media_image12.png
    200
    320
    media_image12.png
    Greyscale
	
	It would have been obvious to those having ordinary skills in the art before the effective filing date of the claimed invention to combine Damnjanovic et al. with GAO et al. in view of Tang et al. so to bundled ACK/NACK resources.

9.	The prior art made of record and not relied upon is considered pertinent to applicant disclosure.
	Fan et al. (US 2010/0111024 A1) disclose method and apparatus for feeding back and receiving acknowledgement information of semi-persistent scheduling data packets.

    PNG
    media_image13.png
    200
    320
    media_image13.png
    Greyscale

	Lin (US 2018/0084457 A1) discloses method and device for sending and controlling feedback information.
				
    PNG
    media_image14.png
    200
    320
    media_image14.png
    Greyscale

	Malladi et al. (US 2008/0253318) disclose ([0032]: “As shown in FIG. 2, The UE may send only ACK information at a variable time frequency location, which may be determined based on an identifier (ID) of a downlink virtual resource block (VRB) used to send data to the UE or an ID of a UCCH used to send control information to the UE.”)
	Conclusion	
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDA H PHAM whose telephone number is (571)272-3135. The examiner can normally be reached 571-272-3135.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRENDA H. PHAM
Primary Examiner
Art Unit 2412



/BRENDA H PHAM/Primary Examiner, Art Unit 2412